IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TENNESSEE

AT KNOXVILLE
UNITED STATES OF AMERICA )
)
v. ) Case No. 3:15-CR-083-002
) JUDGE REEVES
CHASTITY EVANS )

AGREED ORDER OF REVOCATION

An Amended Petition for Revocation of Supervised Release has been filed against the
defendant, Chastity Evans, and the defendant admits that she has violated her supervised release.
An agreement has been reached between the parties recommending that Ms. Evans’ supervised
release should be revoked and that she should receive a sentence of fifteen (15) months
imprisonment with no supervised release to follow.

Ms. Evans agrees to waive her right to a hearing pursuant to Rule 32 of the Rules of
Criminal Procedure, waive her right to allocute at a revocation hearing, and asks that the
agreement of the defendant and the government pursuant to Rule ll of the Federal Rules of
Criminal Procedure be found to be a proper sentence.

This Court has considered the Chapter Seven policy statements in the United States
Sentencing Guidelines. The defendant’s criminal history category is I. The advisory guideline
range is 4-10 months for “Grade B” violations which the Court has carefully considered. There
is a statutory maximum of 15 months imprisonment which the Court has also considered The
Court has also considered the factors listed in 18 U.S.C. §3553(a).

Based on the foregoing, the Court finds that the recommended sentence is sufficient, but
not greater than necessary, to accomplish the purposes set forth in 18 U.S.C. §3553(a) while

taking into consideration all of those factors and the Chapter Seven policy statements

lT IS HEREBY ORDERED, therefore, that the defendant’s supervised release is hereby
revoked. The defendant is hereby sentenced to a term of imprisonment of fifteen (15) months to

be followed by no supervised release.

lt is RECOMMENDED that Chasity Evans be placed in the Bureau of Prisons facility

WU/Nw

located in Lexington, Kentucky.

onorable Pamela'L.\R/eeyés
United States District Judge

 

APPR()VED FOR ENTRY:
Cynthia/Davidson l / /)4/ "/H¢
Assistant U.S. Attomey W

Jo athan Moffatt a
A orney for Defenda t

Z;,@LM¢,K

 

 

Chastity Evan§

Defendant

Heather Williams / /pj/;zrz'//W//
U.S. Probation Officer

w/QWW

